Citation Nr: 1143203	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

In a rating decision dated in April 1997, the Regional Office (RO) denied the Veteran's claim for service connection for hearing loss in the left ear.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  In March 2005, the Veteran sought to reopen his claim for service connection for hearing loss.  

By rating action dated in July 2005, the RO concluded new and material evidence had been received and reopened the Veteran's claim for service connection for hearing loss in the left ear.  The claim was denied on the merits.  The Board finds that the Veteran's October 2005 letter may be reasonably construed as a notice of disagreement with this determination.  While the statement of the case addressing this matter was not issued until August 2008, the Veteran's substantive appeal was received the following month.

An October 2006 rating decision denied service connection for hearing loss in the right ear.  The Veteran has filed a timely appeal to the Board of Veterans' Appeals (Board) regarding his hearing loss claims.

As noted above, the RO, in the July 2005 rating decision, reopened the claim for service connection for hearing loss in the left ear.  Thus, the statement of the case issued in August 2008 considered the claim without regard to finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Finally, the Board points out that the issue of entitlement to service connection for burn scars of the left torso was addressed in the August 2008 statement of the case.  The Veteran's substantive appeal referred to a claim for service connection for burn scars of the left hand.  The VA contacted the Veteran's representative in October 2009, and it was stated the Veteran wished to withdraw the claim for service connection for burn scars of the torso.  Accordingly, this decision is limited to the issues set forth on the cover page.

The reopened claim of entitlement to service connection for left ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision dated April 1997, the RO denied the Veteran's claim for service connection for hearing loss in the left ear, and notice of this determination and of his right to appeal were provided by a letter later that month, but a timely appeal was not received.

2.  Some of the evidence added to the record since the April 1997 determination relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for hearing loss in the left ear.

3.  Right ear hearing loss was initially documented many years after service, and there has been no demonstration by competent clinical, nor competent and credible lay, evidence of record that it is related to service.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which denied the claim for service connection for hearing loss in the left ear, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the April 1997 rating decision is new and material, and the claim for service connection for hearing loss in the left ear is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Right ear hearing loss was not incurred in or aggravated by active service, nor may right ear sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a March 2005 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter indicated the Veteran needed to submit new and material evidence to reopen the claim.  While this letter may not have fully complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), in light of the fact the Board has reopened the claim for service connection for hearing loss in the left ear, there is no prejudice to the Veteran by the Board's adjudicating this new and material evidence claim.  A May 2006 letter provided the requisite notice concerning the Veteran's claim for service connection for hearing loss in the right ear.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology including of the right ear hearing loss disability at issue decided herein.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached relative to the right ear hearing loss.  Therefore, the Board finds that the examination is adequate as to the claim for service connection for right ear hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As the decision herein reopens the claim for service connection for left ear hearing loss, the adequacy of the examination for purposes of reopening the claim need not be discussed.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, and the report of a VA examination.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      
I.  New and material 

As noted above, in a rating decision dated in April 1997, the Regional Office (RO) denied the Veteran's claim for service connection for hearing loss in the left ear.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  As such, that determination is final.  38 U.S.C.A. § 7105.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

By decision dated April 1997, the RO denied the Veteran's claim for service connection for hearing loss in the left ear on the basis it was not well grounded.  It was noted the service treatment records showed the Veteran's hearing acuity was within normal limits on the separation examination in October 1966.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in April 1997 consisted of the Veteran's statements, and his service personnel and service treatment records.

Newly received evidence includes the report of a VA audiometric examination in June 2005.  This evidence was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, that is, that the Veteran has current hearing loss "disability" in the left ear, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. §§ 3.156, 3.385.  Accordingly, the claim for service connection for hearing loss in the left ear is reopened.

	II.  Service connection - right ear

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss "disability" by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service personnel records disclose the Veteran's primary duties included flames operator, anti-tank assault man and gunner.  He participated in operations against the Viet Cong in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.

The service treatment records reveal that physical clinical evaluation of the ears was normal on the separation examination in October 1966.  An audiogram at that time showed that the hearing threshold levels in decibels in the right ear were -5 (10), -5 (5), 0 (10), 0 (10), and 0 (5), at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

The Veteran was afforded a VA audiometric examination by the VA in June 2005.  The examiner noted he reviewed the claims folder.  The Veteran related he served in combat in Vietnam and recalled an incident in which a satchel charge went off late and he was close to it.  He believes this was the start of his hearing problems.  He added that following service, he worked as a tool and dye maker for three years and as an iron worker for 30 years.  Following an audiogram, the diagnoses included moderately severe high frequency hearing loss in the right ear.  The reported audiometric findings revealed right ear hearing loss "disability" pursuant to 38 C.F.R. § 3.385.

The examiner, an audiologist, noted the entrance examination showed the Veteran had normal hearing when he entered service.  He pointed out that the results of the audiogram conducted on separation examination in October 1966, with regard to the right ear, were within normal limits.  The examiner stated the record conclusively showed the Veteran left service with normal right ear hearing, and that the Veteran had a lifetime of noise exposure after service to account for his hearing loss.  Accordingly, it was the examiner's conclusion it was not as likely as not that the Veteran's right ear hearing loss was related to service.

It is significant to point out that the initial documentation of right ear hearing loss was many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  He has not done so in this case.  

The Board acknowledges the Veteran was awarded the Combat Action Ribbon.  While the Board further notes the provisions of 38 U.S.C.A. § 1154(b), the Board finds that there is not "satisfactory lay or other evidence" that the Veteran suffered right ear hearing loss in service, or within one year following his discharge from service.  As noted above, the Veteran's right ear hearing acuity was normal at the time of the separation examination in October 1966.  In addition, the only medical opinion of record contradicts the Veteran's allegation that his hearing loss is related to service.  In short, the Veteran's contention that he has right ear hearing loss that is related to service is inconsistent with the clinical record.

Again, the Board acknowledges the Veteran's assertions that his right ear hearing loss is the result of his military service, and that he had impaired hearing ability in service when he was a "discharger."  However, while the Veteran is competent to report having had impaired right ear hearing ability in service, the Board does not find him to be credible in this regard as contemporaneous audiometric examination in service demonstrated normal right ear hearing ability.  As noted above, the right ear audiometric findings on service separation examination were within normal limits.  In this regard, it is again noted that the threshold for normal hearing is from 0 to 20 decibels, and only higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).   Further, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of current right ear hearing loss disability, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his right ear hearing loss is related to service, to include noise exposure therein.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his right ear hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss in the left ear.  To that extent only, the appeal is allowed.

Service connection for right ear hearing loss is denied.


REMAND

The decision above has reopened the claim for entitlement to service connection for left ear hearing loss.  However, the Board finds that further development of the evidence is warranted prior to appellate consideration of the reopened claim on the merits de novo.

The Veteran was afforded a VA audiometric examination in June 2005 to ascertain the nature and etiology including of any current left ear hearing loss.  The audiometric findings reported at that time demonstrated current left ear hearing loss disability for VA purposes pursuant to the provisions of 38 C.F.R. § 3.385.  The examiner noted the Veteran's report of exposure to acoustic trauma in service, but that review of the claims folder showed "conclusively" that the Veteran exited the military with normal left ear hearing, even though the October 1966 service separation examination noted the Veteran's complaint of left ear hearing loss for the prior two months.  This was the rationale provided for the opinion that it was not likely as not that the Veteran's left ear hearing loss was etiologically related to active service.  

Significantly, however, the factual premise for the VA examiner's negative opinion as to a nexus to service, with regard to left ear hearing loss, was inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The audiometric findings noted on examination for separation from service, in October 1966, for the left ear, were hearing threshold levels, in decibels, of 10 (25), 5 (15), 0 (10), 10 (20) and 15 (20), at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  As the 25 decibels threshold level at 500 Hertz exceeded 20 decibels, it may not be considered normal hearing.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  As the factual premise for the June 2005 VA examiner's negative opinion as to a nexus to service, with regard to the Veteran's left ear hearing loss, was inaccurate, the opinion is inadequate.  A clinical opinion as to any nexus to service, with regard to the Veteran's left ear hearing loss, based on an accurate factual premise, would be useful in adjudicating the reopened claim for service connection for left ear hearing loss.

In view of the foregoing, the case is hereby remanded for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the June 2005 VA audiology examination, if such examiner is available, or a suitable substitute if the June 2005 VA examiner is not available, for an opinion as to the etiology of currently demonstrated left ear hearing loss disability.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that current left ear hearing loss disability is related to acoustic trauma in service.  In this regard, the examiner must note that the reported audiometric findings on examination in October 1966 for separation from service demonstrated left ear hearing loss at the 500 Hertz, when the ASA units are converted to ISO units, as applicable case law establishes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The rationale for the opinion offered should be set forth.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be scheduled, with notice provided in writing to the Veteran and his representative.  

2.  Thereafter, adjudicate the reopened claim for service connection for left ear hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as warranted.

The veteran is advised that a failure to report for any scheduled examination without good cause could result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


